Title: VIII. Resolution of the House of Delegates respecting the Claims of Thomas Johnson and Others, [24 January 1778]
From: Virginia Assembly
To: 



[24 January 1778]

Resolved, That the Consideration of the different propositions of the Senate and this House for defining the precise meaning of the term money Bill in the Act of Government, ought to be refer’d to the next Session of Assembly: and that in the mean time the several persons interested in the claims suspended in consequence of amendments by the senate shall receive on account thereof the sums following, that is to say


Thomas Johnson the sum of £12
Anne Hayes £20


Catlett Jones £20
James Duncan £5


Richard Epperson £10
Richard Reeves £6


William Bristow £20
Wm. Grills £8-16


Whereas the claims of John Carmack, Ezekiel Smith, John Looney and Jonathan Drake of the county of Washington cannot now be ascertained and it will be inconvenient to the claimants to [want for?] their whole money until the next session of Assembly, Resolved therefore that the Treasurer advance and pay to Anthony Bledsoe the sum of three hundred pounds upon his giving bond and security to pay the same towards the discharge of the said claims in proportion to the amount of each, accounting for the application of the same to the next meeting of the Assembly.
